UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2038


ANNETTE C. WATKINS,

                Plaintiff - Appellant,

          v.

DUKE MEDICAL CENTER; DAVIS AMBULATORY SURGICAL CENTER,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cv-01007-JAB-LPA)


Submitted:   February 12, 2015            Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Annette C. Watkins, Appellant Pro Se.      Charles Matthew Keen,
Kimberly Joyce Lehman, OGLETREE DEAKINS NASH SMOAK & STEWART,
PC, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Annette C. Watkins appeals the district court’s order

confirming an arbitration award in favor of Duke Medical Center

and dismissing her § 1983 action.                On appeal, we confine our

review to the issues raised in the Appellant’s brief.                      See 4th

Cir.   R.   34(b).      Because    Watkins’s       informal     brief     does   not

challenge     the    basis   for   the       district    court’s       disposition,

Watkins has forfeited appellate review of the court’s order.

Accordingly,    we    affirm    the     district    court’s      judgment.       We

dispense    with     oral    argument     because       the    facts    and   legal

contentions    are    adequately      presented    in    the   materials      before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                         2